DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 08/01/2022 has been considered and entered.  The response has been considered but was not found to be persuasive, therefore the previous rejection of claim 27 is maintained.  Newly added claims are rejected as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 27, 29 – 38, 45 – 47 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections
In regards to claim 27, Guiducci teaches lubricant composition comprising a mono, di or tri-glyceride of at least one hydroxy polycarboxylic acid and provides the limitation of oil soluble glyceride of the claim [abstract, 0076].  The glyceride is present in amounts of from 0.1 to 5% by weight of the composition [0014].  The composition comprises a major amount of base oil such as a Group I to V oil in amounts of from 50 to 99.5% or from about 85% to about 95% by weight which meets the limitation of oil of lubricating viscosity of the claim [0052, 0053].  The composition can comprise a friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% or from 0.01 to 1.5% and which contributes molybdenum in amounts of from 10 to 1000 ppm or from 400 to 600 ppm [0073 – 0077].  The composition does not require the presence of molybdenum dithiophosphate thus anticipating the claimed limitation or at least making it obvious.
 	The composition in useful in a clutch, in gear oils, transmissions and as an automotive lubricant [0109].  The method of using such composition in a gear box and operating the gearbox with such as composition is intrinsically provided when the composition is added to gears having the rolling elements of the claims
In regards to claim 29, Guiducci provides the method and teaches the composition wherein the base oil has a kinematic viscosity at 100ºC (Kv100) of from 2 to 100 [0061].  Since the oils can have viscosity index of 120 or higher, the Kv40 will overlap the claimed range.
In regards to claims 30 – 32, Guiducci provides the method and teaches the composition having the claimed limitation as previously stated.
In regards to claim 33, Guiducci provides the method and teaches the composition having the glyceride at amounts of from 0.1 to 5% and the friction modifier such as molybdenum dialkyldithiocarbamate in amounts of from 0.01 to 5% as previously stated.  Thus, the relative ratios of the two ingredients overlaps the claimed range.
In regards to claims 34, 35, Guiducci provides the method and teaches the composition which can optionally comprise a molybdenum dithiophosphate [0067].  Since, it is an optional ingredient among a list of other useful alternatives, it can be absent from the composition and the amount of molybdenum dithiophosphate can be 0%.
In regards to claims 36, 38, Guiducci provides the method and teaches the composition which can comprise at least one additional friction modifier such as fatty amide which are present in amounts of from 0.01 to 5% [0073].  Thus, the claimed amount of such amide is obvious.  Oleylamide which is a long chain fatty amide is a generally known amide lubricant additives which would have been obvious to use in the composition of Guiducci [0005].  Also, oleylamide are well known friction modifiers and thus their used as amide friction modifiers would have been obvious.  For instance, see Walker (US 2010/0081594) paragraph 0135 which provides evidence that oleylamides are known friction modifiers in lubricating oil.  Oleylamide are metal free organic friction modifiers.
In regards to claim 37, Guiducci provides the method and teaches the composition which can comprise the base oil at up to 99.5% in the composition with the remainder of additives, thus providing additives in the claimed range.
In regards to claims 45 – 47, Guiducci provides he method and teaches the composition which is used in transmission and gears for automotives which are industrial gears and which would comprise the bearings of the claim.  Also, alternatively, in further view of Miwa et al. (US 2016/0208854) which similarly teaches lubricants useful for transmissions, gears for automobile etc., persons of ordinary skill in the art at the time the claims were filed would have found it obvious to have used the lubricants of Guiducci in Robot gears and bearings such as cylindrical bearings as Miwa teaches the lubricants similarly useful in automotive transmissions and gears are equally useful in robot gears, bearings such as cylindrical bearings etc. [0007, 0084].  
Claims 39 – 44 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. (WO 2016124293) which is published in English as Guiducci et al. (US 2018/0016511) and which is relied upon for making the current rejections, and further in view of DiBiase et al. (US 2012/0277133)
In regards to claims 39, Guiducci teaches lubricating oil composition having the claimed additives in Group I to V base oil as previously discussed.  The base oil can be synthetic oils such as polyalaphaolefins (PAOs) which are Group IV oils or esters which are Group V oils [0054].  There is no specific recitation of modified polyalphaolefins of the claim.  DiBiase similarly teaches lubricating compositions for gear oils [0006].  The composition comprises base oil such as functionalized PAO base oil which comprises an ester copolymer such as comprising maleic anhydride [0531, 0532].  The olefin present in the functionalized PAO is a decene [0021].  The functionalized polymer can comprise the functionalized monomer at from 5 to 99 mole percent with a remainder of the olefin copolymer [0013, 0021].  Thus, it would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the base oil of Guiducci in the robotic gear devices, as DiBiase teaches suitable PAO/ester base oils for use in gear and transmissions for automobiles are useful in gears for robots.
In regards to claims 40 – 44, Guiducci and DiBiase combined provide the method and teach the composition having the claimed base oil and additives as previously discussed, amounts and ratios as previously discussed and provides for their use in gears.  Guiducci teaches the composition can comprise carriers for additive concentrates such as polar and non-polar solvents such as aromatic solvents [0128]. While alkylated aromatics are not specifically recited, such carrier oils are conventional and would therefore be obvious.  Also, Guiducci teaches Group V oils can be present in the base oil which are known to comprise alkyl benzene and alkylated naphthalene.  Even in the case where alkyl benzene and alkylated naphthalene is considered absent in Guiducci, the claimed limitation of up to 25% of such ingredients allows for 0% of the carriers in the composition.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue Guiducci does not teach gearboxes comprising rolling elements such as those in robots and wind turbines.  The argument is not persuasive.
Only claims 45, 46 require the limitation of robots and wind turbines.  Also, Guiducci teaches gear and transmission oils for automobiles which intrinsically comprises rolling elements such as bearings.  Also, Miwa has been further added to teach that oils useful in automobile transmissions and gears are similarly useful in robot gears having rolling elements.
Applicants argue that Guiducci and DiBiase fails to teach the longevity, elastomer compatibility and ability of the lubricant to prevent sludge.  The argument is not persuasive.
Guiducci and DiBiase combined teach the claimed composition having the claimed ingredients in similar amounts and would be expected to have similar properties to the claimed composition.  Additionally, the properties being recited are not present in the claims and the arguments are therefore moot.
Applicants argue that the inventive composition demonstrates unexpected properties over the prior art.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the independent claim allows for the presence of any base oil, a molybdenum (MoDTC) and glyceride additives at any suitable amounts, the inventive examples are directed to combinations of two base oils comprising PAO 8 at between 25% and 28%, modified PAO at 60%, alkylated naphthalene at about 8% to about 11%, MoDTC at from 0.9 to 1.25% and the glyceride at 0.5% which does not support the breadth of the claims.  Even the narrowest embodiments of the dependent claims that allows for the presence of modified PAO does not limit the amount in the composition, and dependent claims allowing for the presence of alkyl benzene or alkylated naphthalene can allow for their presence at practically 0% in the composition while the inventive examples require them at large amounts.  
The results are not persuasive.
Applicants argue that the presence of a friction modifying ingredient, i.e., glyceride, in the inventive examples provided superior wear properties in the examples S2, S3 and S4 over S1 that lacked the glyceride.  The argument is not persuasive.
It appears that the presence of the friction modifier would be expected to provide improved wear performance over similar compositions having no friction modifiers.
Thus, applicants have failed to provide inventive examples that are commensurate in scope with the claims and that provides unexpected results that are sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771